&JS 44 (Rev. 11/04)

by local rules of court. This form, approved by the Judicial Conference of the Unit

Case 5:19-cv-01132 Document 1-1 Filed 09/18/19 Page 1 of 1

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as feanired by law, except as provided

the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

ed States in September 1974, is required for the use of the Clerk of

ourt for the purpose of initiating

 

I. (a) PLAINTIFFS

PAULETTE BARIBEAU

(b) County of Residence of First Listed Plaintiff

Bexar

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorney’s (Firm Name, Address, and Telephone Number)
Chase Butler, Calfas Law Group, 310 S. St. Marys, 24th Floor, San

DEFENDANTS
COSTCO WHOLESALE

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE

LAND INVOLVED.

 

NOTE:

Attorneys (If Known)
Robert A. Valadez, Wayne Colodny, Shelton & Valadez, PC, 600

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Antonio, Texas 78205 Navarro, Suite 500, San Antonio, Texas 78205
II. BASIS OF JURISDICTION (Place an “x” in One Box Only) II. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “Xx” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
O1 US. Government (13 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State @ 1 © 1 Incorporated or Principal Place o4 04
of Business In This State
02 US. Government 4 Diversity Citizen of Another State 1 2 & 2 Incorporated and Principal Place os oO5
Defendant (Indicate Citizenship of Parties in Item IIT) of Business In. Another Stats
Citizen or Subject of a O3 O 3. Foreign Nation Oo6 O86
Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only) _
CONTRACT TORTS FORFEITURE/PENALTY. BANKRUPTCY OTHER STATUTES |
© 110 Insurance PERSONAL INJURY PERSONAL INJURY |( 610 Agriculture CJ 422 Appeal 28 USC 158 1 400 State Reapportionment
OC 120 Marine 1 310 Airplane (J 362 Personal Injury - C1 620 Other Food & Drug C1 423 Withdrawal OG 410 Antitrust
OC 130 Miller Act (1 315 Airplane Product Med. Malpractice (7 625 Dmg Related Seizure 28 USC 157 O 430 Banks and Banking
CJ 140 Negotiable Instrument Liability 1 365 Personal Injury - of Property 21 USC 881 0 450 Commerce
CJ 150 Recovery of Overpayment |( 320 Assault, Libel & Product Liability 01 630 Liquor Laws PROPERTY RIGHTS 460 Deportation
& Enforcement of Judgment Slander (1 368 Asbestos Personal | 640R.R. & Truck 0 820 Copyrights (470 Racketeer Influenced and
C151 Medicare Act (1 330 Federal Employers’ Injury Product 0 650 Airline Regs. C7 830 Patent Corrupt Organizations
CO 152 Recovery of Defaulted Liability Liability 1 660 Occupational C1 840 Trademark 1 480 Consumer Credit
Student Loans 0 340 Marine PERSONAL PROPERTY Safety/Health 1 490 Cable/Sat TV
(Excl. Veterans) (1 345 Marine Product O 370 Other Fraud (690 Other 1 810 Selective Service
CI 153 Recovery of Overpayment Liability O 371 Tmuth in Lending LABOR SOCIAL SECURITY. 1 850 Securities/Commodities/
of Veteran’s Benefits 350 Motor Vehicle © 380 Other Personal © 710 Fair Labor Standards OJ 861 HIA (1395ff) Exchange
CJ 160 Stockholders’ Suits (1 355 Motor Vehicle Property Damage Act OJ 862 Black Lung (923) 1 875 Customer Challenge
CO 190 Other Contract Product Liability 1 385 Property Damage 1 720 Labor/Mgmt. Relations |( 863 DIWC/DIWW (405(g)) 12 USC 3410
CJ 195 Contract Product Liability |& 360 Other Personal Product Liability (J 730 Labor/Mgmt.Reporting | 864 SSID Title XVI (1 890 Other Statutory Actions
CJ 196 Franchise Injury & Disclosure Act C1 865 RSI (405(g)) OC 891 Agricultural Acts
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS |( 740 Railway Labor Act FEDERAL TAX SUITS 1 892 Economic Stabilization Act
CJ 210 Land Condemnation OD 441 Voting (O 510 Motions to Vacate | 790 Other Labor Litigation |( 870 Taxes (U.S. Plaintiff © 893 Environmental Matters
OC 220 Foreclosure (1 442 Employment Sentence O 791 Empl. Ret. Inc. or Defendant) C1 894 Energy Allocation Act
(J 230 Rent Lease & Ejectment | 443 Housing/ Habeas Corpus: Security Act 0 871 IRS—Third Party (1 895 Freedom of Information
OC 240 Torts to Land Accommodations 1 530 General 26 USC 7609 Act
CO 245 Tort Product Liability OO 444 Welfare (1 535 Death Penalty 1 900Appeal of Fee Determination
© 290 All Other Real Property (J 445 Amer. w/Disabilities - | 540 Mandamus & Other Under Equal Access
Employment O01 550 Civil Rights to Justice
(1 446 Amer. w/Disabilities - | 555 Prison Condition 950 Constitutionality of
Other State Statutes
O 440 Other Civil Rights
V. ORIGIN (Place an “X” in One Box Only) Transferred from AP og fe Pistrict
STOIT’ e iT
ol Original 2 Removed from 3 Remanded from o4 Reinstated or O 5 another district O6 Multidistrict o7 Magistrate
Proceeding State Court Appellate Court Reopened (specify) Litigation Judgment

 

VI. CAUSE OF ACTION

Gig aes; Sy! Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

 

 

Brief description of cause:,
Premises personal injury

 

 

 

 

 

 
 

 

VII. REQUESTED IN LJ CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER F.R.C.P. 23 JURY DEMAND: OYes ONo
VIII. RELATED CASE(S) Sissi ..
IF ANY Geomemeisn: HEH DOCKET NUMBER

DATE SIGNATURE OF ATTORNEY O a

09/19/2019 Tes
FOR OFFICE USE ONLY ster] =

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
